Case 16-15547-mdc   Doc 75-1 Filed 05/06/20 Entered 05/06/20 13:53:32   Desc
                            Exhibit Page 1 of 11




                                                                    Exhibit A
Case 16-15547-mdc   Doc 75-1 Filed 05/06/20 Entered 05/06/20 13:53:32   Desc
                            Exhibit Page 2 of 11




                                                                    Exhibit A
Case 16-15547-mdc   Doc 75-1 Filed 05/06/20 Entered 05/06/20 13:53:32   Desc
                            Exhibit Page 3 of 11




                                                                    Exhibit A
Case 16-15547-mdc   Doc 75-1 Filed 05/06/20 Entered 05/06/20 13:53:32   Desc
                            Exhibit Page 4 of 11




                                                                    Exhibit A
Case 16-15547-mdc   Doc 75-1 Filed 05/06/20 Entered 05/06/20 13:53:32   Desc
                            Exhibit Page 5 of 11




                                                                    Exhibit A
Case 16-15547-mdc   Doc 75-1 Filed 05/06/20 Entered 05/06/20 13:53:32   Desc
                            Exhibit Page 6 of 11




                                                                    Exhibit A
Account View                                                                                                         Page 1 of 3
    Case 16-15547-mdc                  Doc 75-1 Filed 05/06/20 Entered 05/06/20 13:53:32                             Desc
                                               Exhibit Page 7 of 11

                                                                                              title management system
                                                                                                         Exeter Finance

  Search         Work Queues Reports                    Utilities    User Setup


                                                                                    Home Help Resources Contact Log out




  Perfected



  Account                                                                                                           Actions
 VIN/HIN: 1N4AL3AP9JC172140                 Status: Perfected (PT)     Titling State: PA     Year: 2018                    LOAN
 Account:                 Loan:       LoanSuffix:       Branch:     Make: NISSAN      Model: ALTIMA


    Overview

        Primary customer: NICOLE Y WILKINS                                         Recovery type:
      Secondary customer:                                                    Recovery Status date:
            Home phone:                                                         Amount Financed:
                 Address: 2008 KENT RD                                             Financed date:
                          FOLCROFT, PA 19032                                                       11/16/2019
                                                                                     Booked date:
     Alert when perfected:         Client      CMS                                                 11/25/2019
                                                                             Expected payoff date:
                                                                                                   11/30/2025
              User Defined 1:                                                         Payoff date:
              User Defined 2:                                                      Perfected date: 1/13/2020
           User Defined 3:                                                            Loan Balance
   Lienholder Status Code:                                                                 State: PA
            Business Unit:                                                       Account subtype: Loan (F)
          Dealer ID/Name: 22911                                           Expected Contract Type:



    Customers

         Order Order Name                       Type         Home Phone Business Phone Address

                                                                                            2008 KENT RD
    Edit 1               NICOLE Y WILKINS UNKNOWN
                                                                                            FOLCROFTPA19032




    Property

                                                                                           Insurance   Insurance     Account
                                                                              Damaged
    VIN/HIN                 Make       Model     Year   Odometer Damaged?                  Total       Total Loss    Collateral
                                                                              Date
                                                                                           Loss?       Date          Type

    1N4AL3AP9JC172140 NISSAN ALTIMA 2018                                                                             VEH




    Dealer Info

        ID: 22911                                          Type: DEALER
     Name: 22911                                         Status: ACTIVE
   Address:                                          Dealership:
    Phone:                                        Contact Name:




https://title.fdielt.com/AccountView/AccountCollateralView.aspx?view=AccountCollatera... 4/23/2020
                                                                                                                    Exhibit B
Account View                                                                                                Page 2 of 3
    Case 16-15547-mdc                  Doc 75-1 Filed 05/06/20 Entered 05/06/20 13:53:32                    Desc
                                               Exhibit Page 8 of 11

       Fax:                                     Contact Phone:
      EMail:                                             Note:



    Lien Filing


    Release


    Duplicate Title
     Request Date:             Action Date:
            Status:        Last Worked By:
              State: Required State Forms:
            Reason       Requesting Dept:
   Operations Code:                 Billable:



    Follow Up
   Client Activities



    Direct Lending Services


    Additional Documents

   Additional Documents do not exist for this account




    Obsolete Docs




  Title                                                                                                Actions
 VIN/HIN: 1N4AL3AP9JC172140             State: PA    Title Number: 78551146                       Title-Electronic
 Year: 2018       Make/Builder: NISS    Model: ALT                                                       Perfecting


    Overview

         Owner(s): WILKINS,NICOLE Y        Closed Date:
        Lienholder: Exeter Finance      Closed Reason:
       Match Type: AUTOMATIC        Document Location:
       Match Date: 1/13/2020
    Issuance Date: 1/13/2020
   Imported Date: 1/13/2020


    Owners


    Property


    Liens

    Name               Address                   Lienholder ID   Lien Date Lien Expiration Date

    Exeter Finance PO BOX 677                                              1/9/2026
                   WILMINGTON, OH 45177




https://title.fdielt.com/AccountView/AccountCollateralView.aspx?view=AccountCollatera... 4/23/2020
                                                                                                         Exhibit B
Account View                                                                                                Page 3 of 3
    Case 16-15547-mdc            Doc 75-1 Filed 05/06/20 Entered 05/06/20 13:53:32                          Desc
                                         Exhibit Page 9 of 11



    Title Maint




  Notes (Date/Time stamps in this section reflect Pacific Time)                                      Add Note

    Notes

      Show All      Show User Notes Only     Show Activity History Only

    Date          User       Context       Activity      Note
    01/13/2020 System        Client        Send Upload Sent upload file to Lender.
    07:07 AM                 Export        File
    01/13/2020 System        State Import Create Title   Received electronic document from State.
    07:07 AM
    01/13/2020 System        State Import Perfect        Account and Document were automatically matched.
    07:07 AM                              Account
    11/26/2019 System        Client        Create        Account created via a Client Import file.
    06:22 AM                 Import        Account


    Work Items




https://title.fdielt.com/AccountView/AccountCollateralView.aspx?view=AccountCollatera... 4/23/2020
                                                                                                        Exhibit B
       Case 16-15547-mdc                Doc 75-1 Filed 05/06/20 Entered 05/06/20 13:53:32    Desc
                                               Exhibit Page 10 of 11



                            N.A.D.A. Official Used Car Guide
                                   Vehicle Valuation
                                              Print Date: April 24, 2020



Customer:       Wilkins, Nicole
File No.:             -


Vehicle Description: 2018 NISSAN Altima Sedan 4D S I4
VIN:                      1N4AL3AP9JC172140


Base Values
    Retail: $    15425.00                  Wholesale/Trade-in: $ 13075.00




Optional Equipment/Adjustments
       Estimated Miles          37500        $      0.00




Total Adjusted N.A.D.A. Used Car Guide Values
    Retail: $    15425.00                    Retail/Wholesale Average: $ 14250.00



Reference 04/2020 Eastern




   Acct #:                  /
                                                                                            Exhibit C
               Case 16-15547-mdc              Doc 75-1 Filed 05/06/20 Entered 05/06/20 13:53:32 Desc
                                                     Exhibit Page 11 of 11         Statement of AAccount
                                                                                                                      04/21/20
                                                                                                                             020
PO Box 1
       166008 // Irvin
                     ng, TX 75016




NICOLE Y WILKINS                                                                        Account Num
                                                                                                  mber:                                 1345504
                                                                                                                                              4

        T RD
2008 KENT                                                                               Beginning Prrincipal Balance
                                                                                                                   e:                 $17,618.94
                                                                                                                                               4

FOLCROFT
       T, PA, 19032                                                                     Outstanding Principal:                        $17,618.94
                                                                                                                                               4

                                                                                        Outstanding Interest:                          $1,013.56
                                                                                                                                               6

                                                                                        Outstanding Fees:                                  $0.00
                                                                                                                                               0

                                                                                        Total Outsta nding Balance:                   $18,632.50
                                                                                                                                               0




                                                    To
                                                     otal                                                                    Ovver      Principal
 Process                                                       Intereest   Principall   Late Fee      Misc.        O
                                                                                                                   Other
                        Description                Am
                                                    mount                                                                   Paym
                                                                                                                               ment     Balancce
  Date                                                         Amou unt    Amount       Amount       Amount       Am
                                                                                                                   mount
                                                    Paid                                                                    Amoount     Amoun nt


NOTICE: If you are enttitled to the pro  otections of thee United Statess Bankruptcy C
                                                                                     Code (11 U.S.C
                                                                                                  C. §§ 362; 524)) regarding the subject matterr of
this letterr, the following
                          g applies to you
                                         u: THIS COM   MMUNICATIO       ON IS NOT A  AN ATTEMPT   T TO COLLE   ECT, ASSESS,, OR
RECOVE      ER A CLAIM   M IN VIOLAT    TION OF THE     E BANKRUPT      TCY CODE A   AND IS FOR IINFORMATIONAL PURP            POSES ONLY    Y.




                                                                                                                           Exhibit D
